Citation Nr: 0521161	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  01-09 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for a musculoligamentous 
low back strain, currently evaluated at 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
November 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which increased the veteran's rating 
for a service connected musculoligamentous low back strain, 
from 20 percent to 40 percent effective December 14, 2000.  
The veteran appeals for a higher rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes at the outset that the RO issued a June 2004 
rating decision that denied a claim for service connection 
for herniated disc syndrome of the lumbar spine, to include 
as secondary to his service connected musculoligamentous low 
back strain.  The veteran has not filed a Notice of 
Disagreement (NOD) with this decision, this issue is not 
within the Board's jurisdiction.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).  However, the question of whether symptoms and 
functional impairment due to the veteran's nonservice-
connected disc disease of the lumbar spine can be 
distinguished from his service-connected low back strain is 
still at issue as it is part of the claim for a rating in 
excess of 40 percent for a low back strain.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998); see also Waddell v. 
Brown, 5 Vet. App. 454, 456-57 (1993) (if it is medically 
determined that the impairment attributable to nonservice-
connected and service-connected conditions cannot be 
distinguished, the benefit-of-the-doubt doctrine requires 
that all such impairment be attributed to the service- 
connected disability).  

In reviewing the report of the last VA examination performed 
in February 2004, it becomes apparent that the veteran has 
some neurological symptoms associated with his back 
disability, but it is not clear whether they are due to his 
nonservice-connected disc disease versus his service-
connected low back strain.  It is pertinent to note that, 
under the criteria for rating diseases and injuries of the 
spine in effect since September 26, 2003, associated 
neurological abnormalities, to include but not limited to 
bowel or bladder impairment, may be rated separately.  In 
order to adjudicate the increased rating claim on appeal, the 
Board finds that an addendum from the examining physician 
that addresses this question is warranted.  Id.; 38 U.S.C.A. 
§ 5107A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004). 

The Board further notes that the veteran testified at a May 
2005 Travel Board hearing that he was scheduled to undergo an 
examination by a private physician on June 3rd, 2005.  He 
specifically requested that the record be held open for 60 
days so that he could submit the examination report to the 
Board for its review.  The Board notes that the examination 
report is not contained within the claims file.  He also 
testified that he had been receiving treatment at the VA 
medical centers in both Shreveport and in Alexandria.  He 
requested that the VA obtain the most recent treatment 
records, which would support his claim that his back problems 
have increased in severity.  The VA treatment records in the 
claims file include only those from the Alexandria medical 
center dated January 1999 to October 2001.  As the more 
recently dated medical records may be relevant to this 
appeal, they must be secured and associated with the claims 
file.  38 C.F.R. § 3.159(c)(1)(2) (2004).   
  
In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should also contact the VA 
Medical Centers at Alexandria and 
Shreveport to secure any additional 
treatment records that are not in the 
claims file.  Any records that are 
secured should be associated with the 
record.  

2.  The claims file and a copy of this 
remand should be sent to Robert Po, M.D., 
the VA physician who examined the veteran 
in February 2004, for an addendum to that 
examination report.  Following a review 
of the relevant medical evidence in the 
claims file, to include the February 2004 
examination report, Dr. Po is requested 
to: (1) identify all neurological 
symptoms and signs associated with the 
veteran's low back disabilities; (2) 
identify any functional impairment 
attributable to those symptoms and signs; 
(3) to the extent that is possible, 
distinguish the neurological findings due 
to the veteran's service-connected 
musculoligamentous low back strain from 
his nonservice-connected disc disease of 
the lumbar spine. 

If it is medically determined that the 
neurological impairment attributable to 
nonservice-connected and service-
connected low back conditions cannot be 
distinguished, the examiner should so 
state.

If Dr. Po is unavailable to provide the 
addendum, the claims file and a copy of 
this remand should be forwarded to a VA 
neurologist.  If the physician is unable 
to answer the questions noted above 
without examining the veteran, the RO 
should schedule a neurological 
examination and provide that examiner 
with the claims file and a copy of this 
remand.. 

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.
  
4.  The RO should readjudicate the 
appellant's claim for an increased rating 
in excess of 40 percent for a 
musculoligamentous low back strain.  In 
doing so, the RO should consider all 
evidence associated with the claims file 
since the March 2004 Supplemental 
Statement of the Case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a new SSOC.  The 
SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




